It seems to me that the Vatterlins stand in the position of innocent purchasers without notice of Mrs. Fowler's interest in the Beddingfield Mortgage. If there is any evidence in the record showing that when the Vatterlin's took their mortgage they had notice of Mrs. Fowler's ownership of one of the first mortgage notes, then I could concur. Counsel for appellee stoutly contest this point. It would seem that Mrs. Fowler has a good cause of action as against Beddingfield and Edwards 
Lee, but I doubt if notice is shown to the Vatterlins. *Page 717